HOME DIAGNOSTICS, INC.

Alternate Form of NSO Agreement under 2006 Equity Incentive Plan
For Grants with Extended Exercise Period Following Retirement

 
[NAME]
[ADDRESS]



      Re: Grant of Non-Qualified Stock Option

Dear      :

Home Diagnostics, Inc., a Delaware corporation (the “Company”), is pleased to
advise you that, pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”), the Company has granted to you (the “Optionee”) an option (the
“Option”) to acquire shares of the Company’s common stock, par value $.01 per
share (“Common Stock”), as set forth below, subject to the terms and conditions
of the Plan and the terms and conditions set forth herein.

The Option is not intended to be an “incentive stock option” within the meaning
of Section 422 of the Code. Any capitalized terms used herein and not defined
herein have the meaning set forth in the Plan.

1. Option.

(a) Term. Subject to the terms and conditions set forth herein, the Company
hereby grants you (or such other persons as permitted by paragraph 5) an Option
to purchase the Option Shares at the exercise price per Option Share set forth
on the signature page of this letter agreement (the “Exercise Price”), payable
upon exercise as set forth in paragraph 1(b) below. The Option shall expire at
the close of business on [DATE]      , 20     (the “Expiration Date”), which is
the      anniversary of the date of grant set forth on the signature page of
this letter agreement (the “Grant Date”), subject to earlier expiration as
provided in paragraph 2(c) below should your employment, directorship or other
relationship or arrangement with the Company or a Subsidiary terminate. The
Exercise Price and the number and kind of shares of Common Stock or other
property for which the Option may be exercised shall be subject to adjustment as
provided in the Plan.

(b) Payment of Option Price. Subject to paragraph 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made by one or more
of the following means:

(i) in cash (including check, bank draft, money order or wire transfer of
immediately available funds);

(ii) if permitted by the Company on the date of exercise, by delivery of
outstanding             shares of Common Stock owned by you for greater than six
months (and not subject to any substantial risk of forfeiture) with a Fair
Market Value on the date of exercise equal to the Option Price;

(iii) by means of a broker assisted cashless exercise; or

(iv) by any combination of the foregoing.

2. Exercisability/Vesting and Expiration.

(a) Normal Vesting. The Option granted hereunder may be exercised only to the
extent it has become vested, as indicated by the Vesting Dates of Option Shares
set forth on the signature page of this letter agreement.

(b) Normal Expiration. In no event shall any part of the Option be exercisable
after the Expiration Date.

(c) Effect on Vesting and Expiration of Employment Termination. Except as
expressly set forth in any written agreement between you and the Company or a
Subsidiary (whether entered into prior to or after the date of this letter
agreement) and notwithstanding paragraphs 2(a) and (b) above, the following
special vesting and expiration rules shall apply if your employment with the
Company terminates prior to the Option becoming fully vested and/or prior to the
Expiration Date:

(i) Termination Other than for Cause, Death, Disability or Retirement. If your
employment is terminated by the Company or a Subsidiary for any reason other
than Cause, death or Disability or Retirement, or if you voluntarily leave the
employ of the Company or a Subsidiary other than as a result of the foregoing
reasons, (A) any portion of the Option that was exercisable on the date of such
termination shall remain exercisable until the ninetieth (90th) day immediately
following such termination, but in no event after the Expiration Date of the
Option, and such portion of the Option shall expire and be forfeited on the
ninetieth (90th) day immediately following such termination and (B) any portion
of the Option that was not exercisable on the date of such termination shall be
forfeited immediately upon such termination.

(ii) Termination for Cause. If your employment is terminated by the Company or a
Subsidiary for Cause, (A) any portion of the Option that was exercisable on the
date of such termination shall remain exercisable until the thirtieth (30th) day
immediately following such termination, but in no event after the Expiration
Date of the Option, and such portion of the Option shall expire and be forfeited
on the thirtieth (30th) day immediately following such termination, whether or
not then exercisable and (B) any portion of the Option that was not exercisable
on the date of such termination shall be forfeited immediately upon such
termination.

(iii) Termination Due to Death or Disability. If your employment is terminated
by the Company or a Subsidiary due to your death or Disability, (A) any portion
of the Option that was exercisable on the date of such termination shall remain
exercisable until twelve (12) months after such termination, but in no event
after the Expiration Date of the Option, and such portion of the Option shall
expire and be forfeited on the first anniversary of the date of such
termination, whether or not then exercisable and (B) any portion of the Option
that was not exercisable on the date of such termination shall be forfeited
immediately upon such termination.

(iv) Termination Due to Retirement. If your employment is terminated by the
Company or a Subsidiary, or by you, by reason of Retirement, (A) any portion of
the Option that was exercisable on the date of such termination shall remain
exercisable until the Expiration Date of the Option, and such portion of the
Option shall expire and be forfeited on the Expiration Date and (B) any portion
of the Option that was not exercisable on the date of such termination shall be
forfeited immediately upon such termination.

(d) Effect on Vesting and Expiration of Termination of Directorship or Other
Relationship on Non-Employee with the Company or a Subsidiary. Except as
expressly set forth in any written agreement between you and the Company or a
Subsidiary (whether entered into prior to or after the date of this letter
agreement) and notwithstanding paragraphs 2(a) and (b) above, the following
special vesting and expiration rules shall apply to any Optionee that is not an
Employee of the Company or a Subsidiary if such Optionee’s directorship,
consultancy or other non-employment relationship or arrangement with the Company
or a Subsidiary terminates prior to the Option becoming fully vested and/or
prior to the Expiration Date: If your directorship, consultancy or other
non-employment relationship or arrangement is terminated by the Company or a
Subsidiary or by you for any reason, (A) any portion of the Option that was
exercisable on the date of such termination shall remain exercisable until
twelve (12) months after such termination, but in no event after the Expiration
Date of the Option, and such portion of the Option shall expire and be forfeited
on the first anniversary of the date of such termination, whether or not then
exercisable and (B) any portion of the Option that was not exercisable on the
date of such termination shall be forfeited immediately upon such termination.

(e) Acceleration of Vesting Upon Change in Control. Notwithstanding the vesting
schedules set forth in Section 2(a), the signature page hereto or elsewhere in
this letter agreement, all of the Options granted hereunder shall become
immediately exercisable upon the earlier to occur of (i) the one-year
anniversary date of any Change in Control (as defined in the Plan) or (ii) the
involuntary termination of employment, directorship, relationship or other
arrangement of the Optionee with the Company following any Change in Control.

3. Procedure for Exercise. Except as expressly set forth in any written
agreement between you and the Company or a Subsidiary (whether entered into
prior to or after the date of this letter agreement), you may exercise all or
any portion of the Option, to the extent it has vested and is exercisable, at
any time and from time to time prior to the earlier of the Expiration Date or
the date specified in paragraph 2 above, by delivering written notice to the
Company in the form attached hereto as Exhibit A, together with payment of the
Option Price in accordance with the provisions of paragraph 1(b) above. The
Option may not be exercised for a fraction of an Option Share.

4. Withholding of Taxes.

(a) Participant Election. If permitted by the Company, you may elect to deliver
shares of Common Stock (or have the Company withhold Option Shares acquired upon
exercise of the Option) to satisfy, in whole or in part, the amount the Company
is required to withhold for taxes in connection with the exercise of the Option.
Such election must be made on or before the date the amount of tax to be
withheld is determined. Once made, the election shall be irrevocable. The Fair
Market Value of the shares to be withheld or delivered will be the Fair Market
Value as of the date the amount of tax to be withheld is determined.

(b) Company Requirement. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of Option Shares under this letter agreement.

5. Transferability of Option. No Option shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of an
Optionee to any party (other than the Company or a Subsidiary), or assigned or
transferred by an Optionee otherwise than by will or the laws of descent and
distribution or to a Beneficiary upon the death of an Optionee, and any Option
that may be exercisable shall be exercised during the lifetime of the Optionee
only by the Optionee or his or her guardian or legal representative, except that
Options may be transferred to one or more transferees during the lifetime of the
Optionee, and may be exercised by such transferees in accordance with the terms
of such Option, but only if and to the extent such transfers are permitted by
the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act of 1933 specified by the
Securities and Exchange Commission), provided, however, that no such transfer
may occur for consideration. A Beneficiary, transferee, or other person claiming
any rights under the Plan from or through any Optionee shall be subject to all
terms and conditions of the Plan and any Option document applicable to such
Optionee, except as otherwise determined by the Committee, and to any additional
terms and conditions deemed necessary or appropriate by the Committee. Unless
the context requires otherwise, references herein to you or Optionee are deemed
to include any permitted transferee under this paragraph 5.

6. Conformity with Plan. This letter agreement and the Option are intended to
conform in all respects with, and are subject to all applicable provisions of,
the Plan (which is incorporated herein by reference). Inconsistencies between
this letter agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By executing and returning the enclosed copy of this letter
agreement, you acknowledge your receipt of this letter agreement and the Plan
and agree to be bound by all of the terms of this letter agreement and the Plan.

7. Rights of Participants. Nothing in this letter agreement shall interfere with
or limit in any way the right of the Company to terminate your employment or
other performance of services at any time, nor confer upon you any right to
continue in the employ or as a director or officer of, or in the performance of
other services for, the Company or a Subsidiary for any period of time, or to
continue your present (or any other) rate of compensation or level of
responsibility. Nothing in this letter agreement shall confer upon you any right
to be selected again as a Plan participant, and nothing in the Plan or this
letter agreement shall provide for any adjustment to the number of Option Shares
subject to the Option upon the occurrence of subsequent events except as
provided in the Plan.

8. Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment to an outstanding Option would
be necessary to prevent dilution or enlargement of Optionee’s rights, then the
Committee shall, in an equitable manner as determined by the Committee, adjust
any or all of (i) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5 of the Plan, (ii) the
number and kind of shares of Stock subject to or deliverable in respect of
outstanding Options and (iii) the exercise price, grant price or purchase price
relating to any Option; provided that, the fair value of Option immediately
prior to the adjustment shall be equal to the fair value of the Option
immediately after the adjustment. In addition, the Committee is authorized to
make adjustments as provided in Section 10 (c) of the Plan, subject to the same
proviso contained in the foregoing sentence.

9. Certain Definitions. For the purposes of this letter agreement, the following
terms have the meanings set forth below:

“Cause” (i) has the same meaning given to such term in any employment agreement
between the Optionee and the Company or a Subsidiary; (ii) in the absence of a
definition of Cause contained in an applicable employment agreement, has the
same meaning given to such term in any applicable employee benefit or insurance
plan of the Company or Subsidiary covering the Optionee; and (iii) in the
absence of any such applicable definition contained in a current employee
benefit or insurance plan of the Company or Subsidiary, means the occurrence of
one or more of the following events, as determined by the Committee:

(A) commission of (x) a felony or (y) any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or

(B) conduct that has caused demonstrable and serious injury to the Company of
subsidiary, monetary or otherwise; or

(C) willful refusal to perform or substantial disregard of duties properly
assigned; or

(D) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.

“Director” means a member of the Board of Directors of the Company.

“Disability” (i) has the same meaning given to such term in any employment
agreement between the Employee and the Company or a Subsidiary; (ii) in the
absence of a definition of Disability contained in an applicable employment
agreement, has the same meaning as any definition of Permanent Disability
contained in the Company’s long-term disability insurance policy in effect at
such time; and (iii) in the absence of any such applicable definition contained
in a applicable employment agreement or long-term disability insurance policy of
the Company, means that the Employee is unable to perform material and
substantial duties of his/her regular occupation due to his/her sickness or
injury for a period of thirteen consecutive weeks or 90 days’ in the aggregate
in any 12 month period; and he/she is not working at any job during such period.
As used herein, “material and substantial duties” means duties that are normally
required for the performance of the Employee’s regular occupation; and cannot be
reasonably omitted or modified, except that if an Employee is required to work
on average in excess of 40 hours per week, this requirement will be deemed met
if the Employee is working or has the capacity to work 40 hours per week.

“Employee” means any person, including officers and Directors, employed by the
Company or a Subsidiary of the Company; provided, however, that neither service
as a Director nor payment of a director’s fee by the Company or a Subsidiary
shall be sufficient to constitute “employment” by the Company or a Subsidiary.

“Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

"Option Shares” means (i) all shares of Common Stock issued or issuable upon the
exercise of the Option and (ii) all shares of Common Stock issued with respect
to the Common Stock referred to in clause (i) above by way of stock dividend or
stock split or in connection with any conversion, merger, consolidation or
recapitalization or other reorganization affecting the Common Stock.

“Retirement” or “Retires” means, for purposes of this Agreement, any termination
of employment or service of an Employee for any reason, other than any
termination of the Employee by the Company or a Subsidiary for Cause, provided
that the Employee shall have satisfied the following retirement criteria:
(i) the attainment of age 55 and (ii) the sum of the Employee’s age and his or
her years of service with the Company or a Subsidiary totals at least 65 years.

“Subsidiary” means a corporation or other entity of which outstanding shares or
ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.

Capitalized terms used in this letter agreement without definition shall have
the respective meanings ascribed to them in the Plan.

10. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this letter agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

11. Severability. Whenever possible, each provision of this letter agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this letter agreement.

12. Counterparts. This letter agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same letter agreement.

13. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

14. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS LETTER AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE
LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

15. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this letter agreement shall be
in writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid, (iii) sent by facsimile or (iv) sent by reputable overnight
courier, to the recipient. Such notices, demands and other communications shall
be sent to you at the address specified in this letter agreement and to the
Company at [ADDRESS] Attn: [NAME], or to such other address or to the attention
of such other person as the recipient party has specified by prior written
notice to the sending party.

16. Entire Agreement. This letter agreement, any written agreement between you
and the Company or a Subsidiary to the extent contemplated by paragraph 2(c)
hereof, and the terms of the Plan constitute the entire understanding between
you and the Company, and supersede all other agreements, whether written or
oral, with respect to your acquisition of the Option Shares.

1

* * * * *
Signature Page to Stock Option Award Agreement

         
Number of Option Shares:
       
Date of Grant:
  [DATE] __, 20__
Exercise Price per Option Share:
  $    
Vesting Dates of Option Shares:
  _______ on [month] __, 20__
 
  _______on [month] __, 20__
 
  _______on [month] __, 20__
Expiration Date of All Option Shares:
  [DATE] __, 20 __

Please execute the extra copy of this letter agreement in the space below and
return it to the Company to confirm your understanding and acceptance of the
agreements contained in this letter agreement.

Very truly yours,

HOME DIAGNOSTICS, INC.

By:     

     
 
  Name:
 
  Title:
Enclosures:
  Extra copy of this letter agreement

Copy of the Plan

The undersigned hereby acknowledges having read this letter agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

OPTIONEE

     

2

EXHIBIT A

Form of Letter to be Used to Exercise Stock Option

                                   ,               Date

      Home Diagnostics, Inc.

[Address]
Attention:
 
[name]

I wish to exercise the stock option granted on [date]     , 20     and evidenced
by a Stock Option Award Agreement dated as of that date, to acquire
                        shares of Common Stock of Home Diagnostics, Inc., at an
Option Price of $    per share, for an aggregate Option Price of $     . In
accordance with the provisions of paragraph 1 of the Stock Option Award
Agreement, I wish to make payment of the exercise price (please check all that
apply):

     
o
  in cash
o
  if permitted by the Company, by delivery of shares of Common Stock
held by me for at least six-months
o
  by means of a broker assisted cashless exercise
o
  by a combination of the foregoing, as more fully described below:
 
       % (or $     ) in cash
     % (or $     ) by delivery of shares of Common Stock held by me for
at least six-months
     % (or $     ) by means of a broker assisted cashless exercise

Please issue these shares in the following name:

     
Name
 

Address
 
Very truly yours,

Signature
 
Typed or Printed Name
Social Security Number


3